Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 9/4/2019.
Claims 1-19 have been examined.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/4/19 and 11/30/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains phrases which can be implied.  Correction is required.  See MPEP § 608.01(b).

The specification uses the acronym “HW” but never defines what “HW” stands for.  The specification should be amended to define what “HW” stands for.  Note that no new matter will be entered, and as such the applicants should point specifically to the specification as originally filed to show support for any amended defining of “HW”.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the acronym “HW” without first defining what “HW” stands for.  The specification also is silent as to what “HW” stands for.  As such, the scope of the claim is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al. (US Patent Application Publication Number 2018/0121125).
Regarding claim 1, Zeng disclosed an apparatus for protecting information, the apparatus comprising: a system on a chip (SoC) memory which is disposed in a predetermined SoC and includes a first region accessible only by a unit having an access right (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example); and a HW filter configured to monitor at least one unit attempting to access the SoC memory and, when a unit without an access right attempts to access the first region, block access of the unit without an access right (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
Regarding claim 2, Zeng disclosed a processor configured to store, in a filter storage of the HW filter, unit specific information of the unit having an access right to the first region, wherein the HW filter is configured to determine a unit that has access to the first region based on the unit specific information stored in the filter storage unit (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
Regarding claim 3, Zeng disclosed that the HW filter is disposed on a system bus between at least one unit attempting a read or write operation in the SoC memory, and the SoC memory (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
Regarding claim 4, Zeng disclosed that when a predetermined unit attempts to access a second region of the SoC memory without access restriction, the HW filter allows an operation of the predetermined unit (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
Regarding claim 10, Zeng disclosed a system on a chip (SoC) comprising: a system on a chip (SoC) memory including a first region accessible only by a unit having an access right, and a second region without access restriction (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example); a HW filter configured to monitor at least one unit attempting to access the SoC memory and, when a unit without an access right tries to access the first region, block access of the unit without an access right (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example); and an SoC processor configured to store, in a filter storage of the HW filter, unit specific information of the unit having an access right to the first region (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
Regarding claim 14, Zeng disclosed a method of protecting information by using a system on a chip (SoC), the method comprising: allocating, to an SoC memory, a first region accessible by a unit having an access right and a second region without access restriction (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example); storing, in a HW filter, unit specific information of a unit having an access right to the first region (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example); monitoring, by the HW filter, at least one unit attempting to access the SoC memory (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holman et al. (US Patent Application Publication Number 2015/0104012), and further in view of Zeng.
Regarding claims 5, 11, and 15, Holman taught a system for protecting image content where when privacy information is included in inputted content information, the processor is configured to store the image content in a protected manner including restricting access to the image data by unauthorized modules in the device (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example), but did not specifically teach how to protect the image content while 
Zeng taught a system for protecting content in a device by using a system on a chip (SoC), and providing secure memory and non-secure memory, and protecting data from access by non-secure modules by storing protected data in secure memory in the SoC, and by storing unprotected data is non-secure memory in the SoC (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example), and store secure content information in the first region of the SoC memory (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example), and storing unprotected content information in the second region of the SoC memory (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Zeng in the image data capture device of Holman by utilizing the SoC system of Holman to provide the processing and protection of the captured image data, by the SoC taking in the optical data, performing the beacon detection, and storing the data in secure memory when the beacon is detected and storing the data in non-secure memory when the beacon is not detected.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a means of access control to the image data for allowing some portions of the image capture device to access the image data, while protecting the image data from use by other portions of the image capture device.  
Regarding claims 6, 12, and 16, Holman and Zeng taught that when the inputted content information includes image information, an object recognizer configured to recognize an object 
Regarding claims 7, 13, and 17, while Holman and Zeng taught that the object recognizer comprises: a vision information extractor configured to extract feature information from the image information or the recognized object based on vision recognition (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example); they did not explicitly teach using a neural network calculator configured to determine whether the image information or the recognized object includes the privacy information, by using the extracted feature information as an input, based on a previously stored learning model.  However, use of neural network calculators for object recognition in image analysis was well known in the art before the effective filing date of the invention and as such it would have been obvious to the person having ordinary skill in the art before the effective filing date to have done so in the system of Holman and Zeng.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific well-known means for recognizing objects in an image to perform the generically recited optical detection of the privacy beacon in the image data.
Regarding claims 8, and 18, Holman and Zeng taught that when the unit without an access right requests predetermined content information stored in the first region, the processor is configured to determine whether the requested content information includes privacy information, and provide, to the unit without an access right, information on whether the privacy information 
Regarding claim 9, and 19, Holman and Zeng taught that when content information included in the first region is transmitted to an outside of the apparatus or the SoC, a security enhancement module configured to encrypt content information to be transmitted (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example).
Conclusion
Claims 1-19 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,361,246 taught a system on a chip which controls access to secure and non-secure memory regions based upon access rights of the unit attempting to access the memory, but taught that the memory is external to the SoC.
US 2017/0185345 taught a system on a chip which controls access to secure and non-secure memory regions of external memory based upon access rights of the unit attempting to access the memory, and generically taught controlling access to secure and non-secure regions of internal memory, but did not tie explicitly teach that the internal memory was handled in the same manner as the working memory.
US 2020/0379923 taught a system which controls access to secure and non-secure memory regions of a memory apparatus based upon access rights of the unit attempting to access the memory region, but did not explicitly teach that the memory apparatus was a system on a chip.  The system specifically taught use of hardware filters.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491